Citation Nr: 0331423	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to February 28, 2002 
for a grant of service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Columbia, South 
Carolina which, in pertinent part, granted service connection 
and a 10 percent rating for tinea versicolor, effective 
February 28, 2002.  The veteran appealed for an earlier 
effective date.  A Board hearing was initially requested and 
scheduled, but by a statement dated in September 2003, the 
veteran withdrew his hearing request.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law prior to the initiation of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claim.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 
supra; Huston v. Principi, 17 Vet. App. 195 (2003). 

The veteran has not yet been provided with the specific 
notice required by 38 U.S.C.A. § 5103(a), Quartuccio, supra, 
and Huston, supra, regarding his claim for an earlier 
effective date for the grant of service connection for tinea 
versicolor.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for an earlier effective date 
for the grant of service connection for 
tinea versicolor.  

2.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for an effective date 
prior to February 28, 2002 for the grant 
of service connection for tinea 
versicolor.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




